Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Non-final action
This is a reissue application filed on 03/26/2021 of US Patent 8,377,885 Issued on Feb. 19, 2013. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US Patent 8,377,885 was issued from US application 13/408,472 filed on Feb, 29, 2012, which is a Continuation-in-part of 13/258,808, filed as PCT/IL2010/000679 filed Aug.19, 2010; which claims priority to Provisional application 61/291,928, filed on Jan. 4, 2010.
Claims
Claims 1-44 are present in the issued `885 patent. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7, 8, 16-20, 23, 29-34, 37, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 13, 20 of U.S. Patent No.11,167,0031. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The reference `003 patent claim 1 recites a method of suppressing or alleviating symptoms of progressive multiple sclerosis by administering or implanting a sustained release depot formulation comprising a therapeutically effective amount comprising 40 to 80 mg per dose of a pharmaceutically acceptable salt of glatiramer and poly (Lactide-co-Glycolide) (PLGA) copolymer to the patient. Thus, the sustained release depot formulation of the reference is identical to the present claim 1. Products of the identical compositions cannot have mutually exclusive properties. See MPEP 2112.01. II. Therefore, a skilled artisan in the art would immediately envision the sustained release depot formulation used in the claimed method would necessarily have the same property - “releases the pharmaceutically acceptable salt of glatiramer over a period of about one week to 6 months.” Thus, the sustained release depot formulation used in the method of the reference claim 1 anticipates the present claim 1.
The reference `003 patent claim 13 depends on claim 1 and recites that the pharmaceutically acceptable salt of glatiramer is glatiramer acetate (GA), which anticipates the present claim 3.
The reference `003 patent claim 1 recites that the sustained release depot formulation comprises poly (Lactide-co-Glycolide) (PLGA) copolymer, which anticipates the carrier of claims 7 and 8.

The reference `003 patent claim 1 recites that the sustained release depot formulation was implanted in a patient in need of the therapy, which anticipates the present claims 17 and 18.
The reference `003 patent claim 7 depends from claim 1 and recites that the depot formulation is administered or implanted intramuscularly or subcutaneously, which anticipates the present claim 19.
The reference `003 patent claim 13 depends on claim 1 and recites that the pharmaceutically acceptable salt of glatiramer is glatiramer acetate (GA) which anticipates on the present claims 20, 31, 37.
The reference `003 patent claim 1 recites that the sustained release depot formulation comprises poly(Lactide-co-Glycolide)(PLGA) copolymer, which anticipates the biodegradable carrier of claims 23, 33.
The reference `003 patent claim 10 depends on claim 1 and recites that the depot formulation is administered in a regime of once every 1 to 15 weeks, which anticipates the dosing regimen ranging from every 2 weeks to once monthly of the present claim 32.
The reference `003 patent claim 20 method of suppressing or alleviating symptoms of progressive multiple sclerosis by administering or implanting a sustained release depot formulation comprising a therapeutically effective amount comprising 40 mg per dose of a pharmaceutically acceptable salt of glatiramer acetate and poly( Lactide-co-Glycolide)(PLGA) copolymer to the patient at a frequency of once every four weeks, which anticipates the method of present claims 37, 43, 44.

Claims 5, 6, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 13, 20 of U.S. Patent No.11,167,003 and further in view of US 2006/0276390 A1 (the `390).

Claims 5 and 21 recite that the glatiramer acetate comprises L-alanine, L-glutamic acid, L-lysine, and L-tyrosine in molar ratios of about 0.14 glutamic acid, about 0.43 alanine, about 0.10 tyrosine and about 0.33 lysine. The reference claim 1 does not specifically disclose the molar ratio of the amino acids. However, glatiramer acetate was known as copolymer 1 in the prior art. For example, see US 2006/0276390 (the `390). The `390 discloses that glatiramer acetate is known as copolymer 1 (0066). The `390 teaches that the molar fraction of amino acids in copolymer 1 is about 0.14 glutamic acid, about 0.43 alanine, about 0.10 tyrosine and about 0.34 lysine (0075). Thus, at the time of the invention it would have been obvious to a person skilled in the art that the glatiramer would include amino acids in the same molar ratio.
Claims 6 and 22 recite that the glatiramer comprises about 15 to 100 amino acids. The reference claim 1 does not specifically disclose the number of amino acids present in the pharmaceutically acceptable salt of glatiramer. The `390 teaches that the copolymer 1 can be from 15 to 100 amino acids (0071). Thus, at the time of the invention it would have been obvious to a person skilled in the art that the glatiramer would include 15 to 100 amino acids.


Conclusion
Claims 1, 3, 5, 6, 7, 8, 16-23, 29-34, 37, 43 and 44 are rejected. Claims 9-13, 24-28, 35, 36, 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 8,377,885 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window

Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit, AU 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit, AU 3991










    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent 11,167,003 and the present US Patent 8,377,885 are commonly owned by Assignee Mapi Pharma Ltd. and a common inventor Ehud Marom.